—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28,1995, which ruled that claimant’s request for a hearing was untimely.
On October 18, 1993 and October 19, 1993, two notices of determination were sent to claimant which, inter alia, found her ineligible to receive unemployment insurance benefits because she was not totally unemployed. Claimant requested a hearing with respect to these notices of determination by letter postmarked November 19,1993. Because claimant’s request for a hearing was not sent within 30 days of the date the notices of determination were mailed to claimant as required by Labor Law § 620 (1) (a), the Board found claimant’s request untimely. Moreover, there was no basis for extending the time to request a hearing as there was no evidence of any physical condition or mental incapacity which prevented claimant from making a timely request (see, Matter of Dillard [Sweeney], 222 AD2d 924; Matter of Glynn [Hudacs], 211 AD2d 938). Accordingly, the Board’s decision is supported by substantial evidence and must be upheld.
Cardona, P. J., White, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.